It is contended on behalf of the defendants in this proceeding that the Industrial Commission is without jurisdiction to hear an application for compensation unless an authorized application is filed within one year after the cause arises. In some jurisdictions the filing of an application within the period prescribed by statute is necessary to confer jurisdiction. This court, however, is committed to the doctrine that the statute of limitations is a matter of defense and must be pleaded to be available except in cases where public funds are involved. Under the original Workmen's Compensation Act no limit was placed upon the time within which an application for compensation must be filed. In the case of Utah Consolidated Min. Co. v. IndustrialComm., 57 Utah 279, 194 P. 657, 16 A.L.R. 458, this court held that an application for compensation under the Workmen's Compensation Law must be filed within one year after the cause arises. Otherwise the application is subject to the defense of the statute of limitations as in the case of other liabilities created by statute. Com. Laws Utah 1917, § 6468. To the same effect is Interurban Const. Co. v. Industrial Comm., 58 Utah 310,199 P. 157, where it is held that the statute runs against the state insurance fund, and that if the insurance fund does not present a claim within one year the claim is barred.
In 1921 the Legislature included within the Workmen's Compensation Law a provision that any claim for compensation must be filed with the commission within one year from the date of the death of the deceased. Laws Utah, 1921, c. 67, § 3140, p. 176. Under the terms of this law it was to take effect on July 1, 1921. In the case of Spring Canyon Coal Co. v. IndustrialComm., 58 Utah 608, 201 P. 173, decided September 22, 1921, it is expressly held *Page 59 
that one acting in a personal capacity has the undoubted right to waive the defense of the statute of limitations, but that the Industrial Commission, being public officials and as such trustees of the insurance fund, may not waive the defense of the statute of limitations.
I am of the opinion, however, that the statute of limitations is not involved in this proceeding. There is a vast difference between waiving the defense of the statute of limitations and waiving the right to interpose the dilatory plea that the party prosecuting the proceeding is without authority. The one goes to the very basis of the claim, and the other goes merely to a question of procedure. The reasons that are urged against permitting a trustee to waive the defense of the statute of limitations do not apply to the waiver of the right to interpose a dilatory plea. In the instant case the application for compensation was filed with the commission more than two months before the expiration of one year after the death of John Taslich. The application was signed by "Milka Skrinarich, Administratrix of the Estate of John Taslich, Deceased." There was also filed with the commission a certified copy of the letters of administration of Milka Skrinarich as administratrix of the estate of John Taslich, deceased. It would seem clear, therefore, that those whose duty it was to protect the state insurance fund had ample notice that the proceeding was being conducted by the administratrix as such for and in behalf of the widow of John Taslich, deceased. Two hearings were had upon this application before a year had elapsed since the death of John Taslich, one on February 27, 1924, and one on March 11, 1924. In each of these hearings the state insurance fund was represented by counsel, yet no question was raised as to the right of the administratrix to prosecute the application. In the second hearing, that of March 11, 1924, it affirmatively appeared that the claim was not being prosecuted by Milka Skrinarich because of any direct authority from the widow of the deceased. At this hearing considerable evidence was offered *Page 60 
as to whether or not the widow of the deceased was still living. The attorney for the administratrix of the estate of John Taslich, deceased, who also attorney for the application for compensation for Mrs. John Taslich, testified that he had had no communication with Mrs. John Taslich and had no positive information as to whether or not she was still alive. It further appeared at this hearing that the administratrix of the estate of John Taslich, deceased, had been an intimate friend of the family in Serbia before coming to this country. Certainly, counsel for the state insurance fund and the commission were advised at this hearing that the claim was being prosecuted by the administratrix of the estate of John Taslich, deceased, as such administratrix, and not by reason of any power of attorney from the widow of John Taslich. No claim, however, was made by the attorney for the state insurance fund, nor by the commission, that the applicant had no right to prosecute the claim as such administratrix. At the conclusion of the hearing, and at the suggestion of the commission, a stipulation was entered into between the attorney for the state insurance fund and the attorney for the applicant to the effect that a deposition of Mrs. John Taslich be taken in her country for the purpose of ascertaining when she was married, whether or not she is still living, and whether or not she was the lawful wife of John Taslich at the time of his death, etc. Again, no mention was made by either the attorney for the state insurance fund nor by the commission that they were concerned about any authority of the applicant to prosecute this proceeding as administratrix of the estate of John Taslich, deceased. After the deposition of Mrs. John Taslich was received, and at a hearing held on January 4, 1926, objection was made to receiving the deposition in evidence except that portion of the deposition wherein Mrs. John Taslich stated that she did not give any one power to represent her in this proceeding. Later, and before the decision was rendered, Mrs. Taslich ratified the application for compensation made in her behalf. *Page 61 
As stated in the opinion of Mr. Justice STRAUP, the plea of lack of capacity to prosecute an action is a dilatory plea, and unless timely urged at the beginning of the proceeding or as soon as the lack of capacity is made evident the defense of lack of capacity is waived. As stated in 31 Cyc. 164:
"The common-law order of pleading which was deemed natural because each subsequent plea admits that there is no foundation for the former, is as follows: (1) To the jurisdiction of the court; (2) to the disability of the person; (3) to the count or declaration; (4) to the writ; (5) to the action itself in bar thereof. Anyone of these pleas is a waiver of those preceding it in order. In accordance with this principle, it is too late to file a dilatory plea after pleading to the merits, after the trial has begun, or after the jury has been sworn."
These rules of the order of pleading have, with some modifications, been quite generally adopted in those states having a system of code pleading.
But it may be contended that a proceeding for compensation under the Workmen's Compensation Law is not subject to the same rules of procedure as are applied to actions at law and suits in equity. The same reasons, however, that demand that dilatory pleas be timely interposed or they will be waived in actions at law and suits in equity apply with equal, if not greater, force to a proceeding under the Workmen's Compensation Law. A reading of the Workmen's Compensation Law reveals the fact that the Legislature attempted to simplify all proceedings necessary to secure compensation, so that, if necessary, lay members of society may prosecute such proceedings. The law seems to contemplate that the Industrial Commission may itself advise and assist deserving persons to properly present their claims for compensation. If the decision in the instant case is permitted to stand, the attorney for the state insurance fund and the commission are placed in the position of, in effect, saying to Mrs. Taslich: The application made by the administratrix of your deceased husband's estate was sufficient during the time a proper application might have been *Page 62 
made and filed, but when it was too late to file a proper application it is not sufficient. Before proceeding with the application upon its merits with knowledge of the facts, the attorney for the state insurance fund should be required to make timely objection, if any he have, and thus put the applicant on notice that a proper application must be filed or, if he fail to do so, be held to have waived any such objection. True, it is not made to appear when Mrs. Taslich first knew of her husband's death. But, certainly, it cannot be said that if timely objection had been urged to the application at the time of the hearing held on February 27, or that of March 11, 1924, the widow of the deceased could not have had an aplication filed in her own right or by a person duly authorized before the statute of limitations had run. Not only this, but by reason of the failure to timely raise the objection of lack of authority on the part of the applicant, those interested in the application went on with the proceeding and apparently expended considerable effort to secure the facts and have them presented to the commission. Viewed as a matter of procedure, the persons representing the state insurance fund should be required to make the objection of lack of capacity timely, or be forever barred from raising the same. There can certainly be no purpose in holding hearings, calling and examining witnesses, sending depositions abroad, and carrying on an extensive correspondence, as was done in this case affecting the merits of the claim of Mrs. Taslich, when to do so is a nullity, and when a timely objection to the lack of authority of the person presenting the claim would have avoided such a farce. This court, and most other courts that have to do with passing upon the Workmen's Compensation law, has been very liberal in so construing methods of procedure that persons entitled to compensation shall receive the same. If Mrs. John Taslich is denied compensation in this case on account of lack of authority in the administratrix of the estate of John Taslich, deceased, to file the application under the facts and circumstances of this case, a technical rule will *Page 63 
be laid down to defeat her claim that is not permitted in either actions at law or suits in equity.
Every reason dictates that the rule that dilatory pleas must be timely made or be forever barred should be applied in a proceeding under the Workmen's Compensation Law the same as in other legal proceedings. I therefore concur in the result reached in the opinion of Mr. Justice STRAUP that this case should be remanded back to the commission for further proceedings.